     Case 6:20-cv-00088-JRH-CLR Document 12 Filed 08/23/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



FRANKLIN TACCHIO,

                Plaintiff,

V.                                                           CV620-088


MEDICAL DEPARTMENT.

                Defendants.




                                        ORDER


      After a careful ^ novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation {Rt&R), doc. 10, to which no objections have

been filed. Accordingly, the R&R is ADOPTED, and the Clerk of Court is DIRECTED to close

this case. All pending motions are DISMISSED AS MOOT.

      ORDER ENTERED at Augusta. Georgia,thisj^^y of August, 2021.

                                        LiRAUmLimX.C/i\EF JUDGE
                                                  STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
